                             UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF WISCONSIN
                                  MILWAUKEE DIVISION


CARLA SMITH,
on behalf of herself and
all others similarly situated,                              Case No. 19-cv-1308

                Plaintiff,                                  COLLECTIVE AND CLASS
        v.                                                  ACTION PURSUANT TO
                                                            29 U.S.C. §216(b) AND
ALEXIAN VILLAGE OF MILWAUKEE, INC.                          AND FED. R. CIV. P. 23
9301 North 76th Street
Milwaukee, Wisconsin 53717                                  JURY TRIAL DEMANDED

                Defendant



                                         COMPLAINT



                                 PRELIMINARY STATEMENT

        1.      This is a collective and class action brought pursuant to the Fair Labor Standards

Act of 1938, as amended, (“FLSA”), and Wisconsin’s Wage Payment and Collection Laws, Wis.

Stat. § 109.01 et seq., Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code

§ DWD 274.01 et seq., and Wis. Admin. Code § DWD 272.001 et seq. (“WWPCL”) and Fed. R.

Civ. P. 23, by Plaintiff, Carla Smith, against Defendant, Alexian Village of Milwaukee, Inc.

        2.      Plaintiff brings these FLSA and WWPCL claims and causes of action against

Defendant on behalf of herself and all other similarly-situated current and former hourly-paid,

non-exempt Front-Line Care employees of Defendant for purposes of obtaining relief under the

FLSA and WWPCL for unpaid overtime compensation, liquidated damages, costs, attorneys’

fees, declaratory and/or injunctive relief, and/or any such other relief the Court may deem

appropriate. Specifically, Defendant operated (and continues to operate) an unlawful



             Case 2:19-cv-01308-JPS Filed 09/10/19 Page 1 of 26 Document 1
compensation system that deprives current and former hourly-paid, non-exempt Front-Line Care

employees of their wages earned for all compensable work performed each workweek, including

at an overtime rate of pay for each hour worked in excess of forty (40) hours in a workweek, by

failing to include all forms of non-discretionary compensation, such as monetary bonuses,

commissions, incentives, awards, and/or other rewards and payments, in all current and former

hourly-paid, non-exempt Front-Line Care employees’ regular rates of pay for overtime

calculation purposes.

       3.      Plaintiff also brings these FLSA and WWPCL claims and causes of action against

Defendant on behalf of herself for purposes of obtaining relief under the FLSA and WWPCL for

unpaid overtime compensation, liquidated damages, costs, attorneys’ fees, declaratory and/or

injunctive relief, and/or any such other relief the Court may deem appropriate. Specifically,

during her employment with Defendant, Defendant shaved time from Plaintiff’s timesheets each

workweek by impermissibly rounding recorded hours of work for its own benefit (and to the

detriment of Plaintiff), depriving Plaintiff with compensation for hours worked and work

performed each workweek, including at an overtime rate of pay for each hour worked in excess

of forty (40) hours in a workweek.

       4.      Defendant’s deliberate failure to compensate Plaintiff and all other hourly-paid,

non-exempt Front-Line Care employees for hours worked in such a fashion as described herein

violated federal law as set forth in the FLSA and state law as set forth in the WWPCL.




            Case 2:19-cv-01308-JPS Filed 09/10/19 Page 2 of 26 Document 1
                                 JURISDICTION AND VENUE

         5.      This Court has original federal question jurisdiction under 28 U.S.C. § 1331

because this case is brought under the FLSA, 29 U.S.C. §§ 201, et seq.

         6.      This Court has supplemental jurisdiction, pursuant to 28 U.S.C. § 1367, over the

state law claims, Wisconsin’s Wage Payment and Collection Laws, Wis. Stat. § 109.01 et seq.,

Wis. Stat. § 104.01 et seq., Wis. Stat. § 103.001 et seq., Wis. Admin. Code § DWD 274.01 et

seq., and Wis. Admin. Code § DWD 272.001 et seq., because they are so related in this action

within such original jurisdiction that they form part of the same case or controversy under Article

III of the United States Constitution.

         7.      Venue in this district is proper pursuant to 28 U.S.C. § 1391(b) and (c), because

Defendant does business, and has substantial and systematic contacts, in this District.

                                  PARTIES AND COVERAGE

         8.      Plaintiff, Carla Smith, is an adult male resident of the State of Wisconsin with a

post office address of 9301 North 76th Street, Milwaukee, Wisconsin 53223.

         9.      Defendant, Alexian Village of Milwaukee, Inc., was, at all material times herein,

a Wisconsin entity with a principal address of 9301 North 76th Street, Milwaukee, Wisconsin

53717.

         10.     Defendant is a senior living facility and, within the three (3) years immediately

preceding the filing of this Complaint (ECF No. 1), owned, operated, and managed a senior

living facility in the State of Wisconsin, located at 9301 North 76th Street, Milwaukee,

Wisconsin 53717.




              Case 2:19-cv-01308-JPS Filed 09/10/19 Page 3 of 26 Document 1
       11.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff performed compensable work as an hourly-paid, non-exempt Front-Line

Care employee at Defendant’s senior living facility located at 9301 North 76th Street,

Milwaukee, Wisconsin 53717.

       12.     For purposes of the FLSA, Defendant was an “employer” of an “employee,”

Plaintiff, as those terms are used in 29 U.S.C. §§ 203(d) and (e).

       13.     For purposes of the WWPCL, Defendant was an “employer” of Plaintiff, and

Plaintiff was “employed” by Defendant, as those terms, or variations thereof, are used in Wis.

Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and Wis. Admin. Code § DWD 272.01.

       14.     During the relevant time periods as stated herein, Defendant was engaged in

“commerce” and/or its employees were engaged in “commerce,” as that term is defined under

the FLSA.

       15.     During the relevant time periods as stated herein, Defendant employed more than

two (2) employees.

       16.     During the relevant time periods as stated herein, Defendant’s annual dollar

volume of sales or business exceeded $500,000.

       17.     During the relevant time periods as stated herein, Plaintiff was engaged in

commerce or in the production of goods for commerce.

       18.     Plaintiff’s Notice of Consent to Join this collective action pursuant to 29 U.S.C.

§ 216(b) is contemporaneously filed with this Complaint.

       19.     Plaintiff brings this action on behalf of herself and all other similarly-situated

current and former hourly-paid, non-exempt Front-Line Care employees employed by Defendant

within the three (3) years immediately preceding the filing of this Complaint (ECF No. 1).




          Case 2:19-cv-01308-JPS Filed 09/10/19 Page 4 of 26 Document 1
Plaintiff performed similar job duties as other current and former hourly-paid, non-exempt Front-

Line Care employees employed by Defendant who were subjected to Defendant’s same unlawful

policies as enumerated herein.

       20.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other current and former hourly-paid, non-exempt Front-Line Care

employees on whose behalf Plaintiff brings this Complaint performed compensable work on

Defendant’s behalf, at Defendant’s direction, for Defendant’s benefit, and/or with Defendant’s

knowledge.

       21.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant supervised Plaintiff’s and all other hourly-paid, non-exempt Front-Line

Care employees’ day-to-day activities.

       22.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant had the ability and authority to hire, terminate, promote, demote, and

suspend Plaintiff and all other hourly-paid, non-exempt Front-Line Care employees.

       23.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant had the ability and authority to review Plaintiff’s work performance and

the work performance of all other hourly-paid, non-exempt Front-Line Care employees.

       24.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established Plaintiff’s and all other hourly-paid, non-exempt Front-Line

Care employees’ work schedules and provided Plaintiff and all other hourly-paid, non-exempt

Front-Line Care employees with work assignments and hours of work.




         Case 2:19-cv-01308-JPS Filed 09/10/19 Page 5 of 26 Document 1
       25.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant established the terms, conditions, work rules, policies, and procedures

by which Plaintiff and all other hourly-paid, non-exempt Front-Line Care employees abided in

the workplace.

       26.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant oversaw, managed, and adjudicated Plaintiff’s and all other hourly-paid,

non-exempt Front-Line Care employees’ employment-related questions, benefits-related

questions, and workplace issues.

       27.       Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt Front-Line

Care employees for hours worked and/or work performed, including with forms of compensation

in addition to regular and/or hourly wages, such as monetary bonuses, commissions, incentives,

and/or other rewards and payments.

                                   GENERAL ALLEGATIONS

       28.       In approximately June 2014, Defendant hired Plaintiff into the position of

Certified Nursing Assistant at its Milwaukee, Wisconsin senior living facility.

       29.       Plaintiff is still currently employed by Defendant.

       30.       During Plaintiff’s employment with Defendant, Plaintiff primarily performed

compensable work on Defendant’s behalf, with Defendant’s knowledge, for Defendant’s benefit,

and/or at Defendant’s direction at Defendant’s Milwaukee, Wisconsin senior living facility.

       31.       During Plaintiff’s employment with Defendant and in the position of Lead

Maintenance Technician, Plaintiff reported directly to Katrina Herbert, Supervisor, who reported

directly to Carrie Hensel, Manager.




          Case 2:19-cv-01308-JPS Filed 09/10/19 Page 6 of 26 Document 1
        32.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Front-Line Care employees worked

at Defendant’s Milwaukee, Wisconsin senior living facility and/or at locations that were owned,

operated, and managed by Defendant.

        33.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Front-Line Care employees

employed by Defendant were employed in hourly-paid, non-exempt job positions.

        34.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Front-Line Care employees

employed by Defendant were employed in hourly-paid, non-exempt job positions and all

similarly provided direct care services to Defendant’s patients, clients, and/or customers residing

in its senior living facilities.

        35.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained employment records and other documentation regarding

Plaintiff and all other hourly-paid, non-exempt Front-Line Care employees.

        36.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized system for tracking and/or recording hours

worked by Plaintiff and all other hourly-paid, non-exempt Front-Line Care employees.

        37.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant maintained a centralized system for compensating Plaintiff and all other

hourly-paid, non-exempt Front-Line Care employees for all remuneration earned.




           Case 2:19-cv-01308-JPS Filed 09/10/19 Page 7 of 26 Document 1
       38.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Front-Line Care employees

frequently worked in excess of forty (40) hours per workweek.

       39.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant knew or had knowledge that Plaintiff and all other hourly-paid, non-

exempt Front-Line Care employees frequently worked in excess of forty (40) hours per

workweek.

       40.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant tracked and/or recorded Plaintiff’s and all other hourly-paid, non-

exempt Front-Line Care employees’ hours worked each work day and each workweek.

       41.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated Plaintiff and all other hourly-paid, non-exempt Front-Line

Care employees on a bi-weekly basis via paycheck.

       42.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s workweek for FLSA and WWPCL purposes was Sunday through

Saturday.

       43.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s uniform and unlawful policy, practice, custom, and/or scheme failed to

include all forms of non-discretionary compensation, such as monetary bonuses, commissions,

incentives, awards, and/or other rewards and payments, in Plaintiff’s and all other hourly-paid,

non-exempt Front-Line Care employees’ regular rates of pay for overtime purposes in violation

of the FLSA and WWPCL.




            Case 2:19-cv-01308-JPS Filed 09/10/19 Page 8 of 26 Document 1
       44.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff regularly performed compensable work on Defendant’s behalf, with

Defendant’s knowledge, for Defendant’s benefit, and/or at Defendant’s direction, but Defendant,

particularly Hensel, regularly or customarily shaved time from Plaintiff’s timesheets each

workweek by impermissibly rounding her recorded hours of work for Defendant’s benefit (and

to Plaintiff’s detriment), depriving Plaintiff with compensation for hours worked and work

performed each workweek, including at an overtime rate of pay for each hour worked in excess

of forty (40) hours in a workweek.

       45.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant did not compensate Plaintiff for all hours worked and work performed

each workweek, including at an overtime rate of pay for each hour worked in excess of forty (40)

hours in a workweek.

       46.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff’s hours worked and work performed each workweek were an integral and

indispensable part and in furtherance of the job duties and job responsibilities of her Certified

Nursing Assistant position.

       47.    Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff was legally entitled to compensation for any and all hours worked or work

performed each workweek, including at an overtime rate of pay for each hour worked in excess

of forty (40) hours in a workweek.




         Case 2:19-cv-01308-JPS Filed 09/10/19 Page 9 of 26 Document 1
       48.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Plaintiff and all other hourly-paid, non-exempt Front-Line Care employees

employed by Defendant were legally entitled to overtime pay for all hours worked in excess of

forty (40) in a workweek.

       49.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s policies in practice failed to compensate Plaintiff and all other hourly-

paid, non-exempt Front-Line Care employees at the correct and lawful overtime rate of pay for

all hours worked and work performed in excess of forty (40) hours in a workweek.

       50.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s unlawful pay practices as described herein resulted in Plaintiff and all

other hourly-paid, non-exempt Front-Line Care employees being deprived of overtime pay for all

hours worked in excess of forty (40) in a workweek.

       51.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant was or should have been aware that their policies in practice did not

properly and lawfully compensate Plaintiff and all other hourly-paid, non-exempt Front-Line

Care employees at the correct and lawful overtime rate of pay for all hours worked in excess of

forty (40) in a workweek.




         Case 2:19-cv-01308-JPS Filed 09/10/19 Page 10 of 26 Document 1
               COLLECTIVE ACTION ALLEGATIONS UNDER THE FLSA

       52.     Plaintiff brings this action on behalf of herself and all other similarly situated

employees as authorized under the FLSA, 29 U.S.C. § 216(b). The similarly situated employees

include:

                      All current and former hourly-paid, non-exempt Front-Line
                      Care employees employed by Defendant within the three
                      (3) years immediately preceding the filing of this
                      Complaint (ECF No. 1) who have not been compensated
                      for all hours worked in excess of forty (40) hours in a
                      workweek at the proper, correct, and/or lawful overtime
                      rate of pay as a result of Defendant’s failure to include all
                      forms of non-discretionary compensation in said
                      employees’ regular rates of pay for overtime calculation
                      purposes.

       53.     Plaintiff and the FLSA Collective primarily performed non-exempt job duties

each workweek and, thus, were legally entitled to overtime pay for all hours worked in excess of

forty (40) in a workweek.

       54.     Plaintiff and the FLSA Collective were compensated on an hourly basis (and not

on a salary basis) each workweek and, thus, were legally entitled to overtime pay for all hours

worked in excess of forty (40) in a workweek.

       55.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant compensated the FLSA Collective with, in addition to hourly or regular

rate(s) of pay, other forms of compensation – such as performance-based and/or attendance-

based monetary bonuses and incentives, awards, and/or other rewards and payments – on a

weekly, quarterly, and/or annual basis.

       56.     Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), the monetary payments or compensation that Defendant provided to the FLSA

Collective were non-discretionary in nature: they were made pursuant to a known plan




           Case 2:19-cv-01308-JPS Filed 09/10/19 Page 11 of 26 Document 1
(performance or productivity) or formula and/or were announced and known to the FLSA

Collective to encourage and/or reward the employees’ steady, rapid, productive, reliable, safe,

consistent, regular, predictable, continued, and/or efficient work performance, attendance, and/or

hours worked.

       57.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant’s unlawful pay practices and compensation system failed to include all

forms of non-discretionary compensation, such as monetary bonuses, commissions, incentives,

awards, and/or other rewards and payments, in the FLSA Collectives’ regular rates of pay for

overtime calculation and compensation purposes.

       58.      Defendant’s deliberate failure to properly compensate the FLSA Collective in

such a fashion as described in the aforementioned paragraph(s) violated federal law as set forth

in the FLSA.

       59.      Within the three (3) years immediately preceding the filing of this Complaint

(ECF No. 1), Defendant failed to include the aforementioned forms of non-discretionary

compensation in the FLSA Collectives’ regular rates of pay when determining overtime

compensation due to said employees during workweeks when said employees worked more than

forty (40) hours during the representative time period.

       60.      Defendant’s unlawful practice as it relates to non-discretionary compensation

described herein failed to compensate and deprived the FLSA Collective of the appropriate and

lawful overtime wages and compensation due and owing to them, in violation of the FLSA.




         Case 2:19-cv-01308-JPS Filed 09/10/19 Page 12 of 26 Document 1
       61.     Plaintiff’s FLSA Cause of Action is brought under and maintained as an opt-in

Collective Action Pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b), on behalf of the

FLSA Collective, and this Cause of Action may be pursued by those who affirmatively opt in to

this case, pursuant to 29 U.S.C. § 216(b).

       62.     Plaintiff and the FLSA Collective are and have been similarly situated, have and

have had substantially similar job requirements, and/or pay provisions, and are and have been

subject to Defendant’s decisions, policies, plans and programs, practices, procedures, protocols,

routines, and rules willfully failing and refusing to compensate them properly and lawfully with

overtime compensation. Plaintiff’s claims and causes of action as stated herein are the same as

those of the FLSA Collective.

       63.     Plaintiff and the FLSA Collective seek relief on a collective basis challenging,

among any other FLSA violations, Defendant’s practice of failing to include all forms of non-

discretionary compensation in the FLSA Collective’s regular rates of pay for overtime

compensation and calculation purposes.

       64.     The FLSA Collective is readily ascertainable. For purpose of notice and other

purposes related to this action, the names, phone numbers, and addresses are readily available

from Defendant. Notice can be provided to the FLSA Collective via first class mail to the last

address known by Defendant and through posting at Defendant’s locations in areas where

postings are normally made.

       65.     Defendant’s conduct, as set forth in this Complaint, was willful and in bad faith,

and has caused significant damages to Plaintiff and the FLSA Collective.




         Case 2:19-cv-01308-JPS Filed 09/10/19 Page 13 of 26 Document 1
                         RULE 23 CLASS ALLEGATIONS - WISCONSIN

       66.     Plaintiff brings this action on behalf of herself and all other similarly situated

employees pursuant to the WWPCL, under Fed. R. Civ. P. 23. The similarly situated employees

include:

                      All current and former hourly-paid, non-exempt Front-Line
                      Care employees employed by Defendant in the State of
                      Wisconsin within the two (2) years immediately preceding
                      the filing of this Complaint (ECF No. 1) who have not been
                      compensated for all hours worked in excess of forty (40)
                      hours in a workweek at the proper, correct, and/or lawful
                      overtime rate of pay as a result of Defendant’s failure to
                      include all forms of non-discretionary compensation in said
                      employees’ regular rates of pay for overtime calculation
                      purposes.

       67.     The Wisconsin Class members are readily ascertainable. The number and identity

of the Wisconsin Class members are determinable from the records of Defendant. The job titles,

length of employment, and the rates of pay for each Wisconsin Class member are also

determinable from Defendant’s records. For purposes of notice and other purposes related to this

action, their names and addresses are readily available from Defendant. Notice can be provided

by means permissible under Fed. R. Civ. P. 23.

       68.     The proposed Wisconsin Class is so numerous that joinder of all members is

impracticable, and more importantly the disposition of their claims as a class will benefit the

parties and the Court. Although the precise number of such persons is unknown, upon

information and belief, there are over fifty (50) members of the Wisconsin Class.

       69.     Plaintiff’s claims are typical of those claims which could be alleged by any

member of the Wisconsin Class, and the relief sought is typical of the relief which would be

sought by each member of the Wisconsin Class in separate actions. All the Wisconsin Class

members were subject to the same corporate practices of Defendant, as alleged herein.




           Case 2:19-cv-01308-JPS Filed 09/10/19 Page 14 of 26 Document 1
Defendant’s corporate-wide policies and practices affected all Wisconsin Class members

similarly, and Defendant benefited from the same type of unfair and/or wrongful acts as to each

Wisconsin Class member. Plaintiff and other Wisconsin Class members sustained similar losses,

injuries and damages arising from the same unlawful policies, practices and procedures.

       70.     Plaintiff is able to fairly and adequately protect the interests of the Wisconsin

Class and has no interests antagonistic to the Wisconsin Class. Plaintiff is represented by counsel

who is experienced and competent in both collective/class action litigation and employment

litigation and have previously represented plaintiffs in wage and hour cases.

       71.     A class action is superior to other available methods for the fair and efficient

adjudication of the controversy – particularly in the context of wage and hour litigation where

individual class members lack the financial resources to vigorously prosecute a lawsuit against

corporate defendants. Class action treatment will permit a number of similarly-situated persons

to prosecute their common claims in a single forum simultaneously, efficiently, and without the

unnecessary duplication of efforts and expense that numerous individual actions engender.

Because the losses, injuries and damages suffered by each of the individual Wisconsin Class

members are small in the sense pertinent to a class action analysis, the expenses and burden of

individual litigation would make it extremely difficult or impossible for the individual Wisconsin

Class members to redress the wrongs done to them.

       72.     Important public interests will be served by addressing the matter as a class

action. The adjudication of individual litigation claims would result in a great expenditure of

Court and public resources; however, treating the claims as a class action would result in a

significant saving of these costs. The prosecution of separate actions by individual members of

the Wisconsin Class would create a risk of inconsistent and/or varying adjudications with respect




         Case 2:19-cv-01308-JPS Filed 09/10/19 Page 15 of 26 Document 1
to the individual members of the Wisconsin Class, establishing incompatible standards of

conduct for Defendant and resulting in the impairment of class members’ rights and the

disposition of their interests through actions to which they were not parties. The issues in this

action can be decided by means of common, class-wide proof. In addition, if appropriate, the

Court can, and is empowered to, fashion methods to efficiently manage this action as a class

action.

          73.   Defendant has violated the WWPCL regarding payment of wages and overtime

premium wages. Current employees are often afraid to assert their rights out of fear of direct or

indirect retaliation. Former employees are fearful of bringing claims because doing so can harm

their employment, future employment, and future efforts to secure employment. Class actions

provide class members who are not named in the Complaint a degree of anonymity which allows

for the vindication of their rights while eliminating or reducing these risks.

          74.   There are questions of fact and law common to the Wisconsin Class that

predominate over any questions affecting only individual members. The questions of law and

fact common to the Wisconsin Class arising from Defendant’s actions include, without

limitation, the following: (a) Whether Defendant provided the Wisconsin Class with forms of

non-discretionary compensation; (b) Whether Defendant maintained an unlawful compensation

system that failed to include these forms of non-discretionary compensation in current and

former hourly-paid, non-exempt Front-Line Care employees’ regular rates of pay for overtime

calculation purposes; and (c) The nature and extent of class-wide injury and the measure of

damages for the injury.




           Case 2:19-cv-01308-JPS Filed 09/10/19 Page 16 of 26 Document 1
       75.     The questions set forth above predominate over any questions affecting only

individual persons, and a class action is superior with respect to considerations of consistency,

economy, efficiency, fairness and equity, to other available methods for the fair and efficient

adjudication of the state law claims.

                                 FIRST CLAIM FOR RELIEF
               Violations of the Fair Labor Standards Act of 1938, as Amended
                                     Overtime Wages Owed
                    (Plaintiff on behalf of herself and the FLSA Collective)

       76.     Plaintiff, on behalf of herself and the FLSA Collective, reasserts and incorporates

by reference all paragraphs set forth above as if restated herein.

       77.     At all times material herein, Plaintiff and the FLSA Collective have been entitled

to the rights, protections, and benefits provided under the FLSA, 29 U.S.C. § 201 et seq.

       78.     At all times material herein, Defendant was an employer of Plaintiff and the

FLSA Collective as provided under the FLSA.

       79.     At all times material herein, Plaintiff and the FLSA Collective were employees of

Defendant as provided under the FLSA.

       80.     Plaintiff and the FLSA Collective are victims of uniform compensation policy and

practice in violation of the FLSA.

       81.     Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay for each hour worked in excess of forty (40)

hours each workweek.

       82.     Defendant violated the FLSA by failing to account for and compensate Plaintiff

and the FLSA Collective for overtime premium pay at the proper and correct overtime rate of

pay for each hour worked in excess of forty (40) hours each workweek.




         Case 2:19-cv-01308-JPS Filed 09/10/19 Page 17 of 26 Document 1
       83.     The FLSA regulates, among other things, the payment of an overtime premium by

employers whose employees are engaged in commerce, or engaged in the production of goods

for commerce, or employed in an enterprise engaged in commerce or in the production of goods

for commerce. 29 U.S.C. § 207(a)(1).

       84.     Defendant was (and is) subject to the overtime pay requirements of the FLSA

because Defendant is an enterprise engaged in commerce and/or its employees are engaged in

commerce, as defined in FLSA, 29 U.S.C. § 203(b).

       85.     Defendant’s failure to properly compensate Plaintiff and the FLSA Collective and

failure to properly include all forms of non-discretionary compensation in the regular rate of pay

for overtime calculations purposes was willfully perpetrated. Defendant also has not acted in

good faith or with reasonable grounds to believe its actions and omissions were not a violation of

the FLSA, and as a result thereof, Plaintiff and the FLSA Collective are entitled to recover an

award of liquidated damages in an amount equal to the amount of unpaid overtime premium pay

described above pursuant to Section 216(b) of the FLSA, 29 U.S.C. § 216(b). Alternatively,

should the Court find that Defendant acted in good faith or with reasonable grounds in failing to

pay overtime premium pay wages, Plaintiff and the FLSA Collective are entitled to an award of

pre-judgment interest at the applicable legal rate.

       86.     As a result of the aforesaid willful violations of the FLSA’s provisions, overtime

compensation has been unlawfully withheld by Defendant from Plaintiff and the FLSA

Collective for which Defendant is liable pursuant to 29 U.S.C. § 216(b).




         Case 2:19-cv-01308-JPS Filed 09/10/19 Page 18 of 26 Document 1
       87.     Plaintiff and the FLSA Collective are entitled to damages equal to the mandated

overtime premium pay within the three (3) years preceding the date of filing of this Complaint,

plus periods of equitable tolling because Defendant acted willfully and knew or showed reckless

disregard of whether its conduct was prohibited by the FLSA.

       88.     Pursuant to FLSA, 29 U.S.C. § 216(b), successful plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages and overtime wages.

                               SECOND CLAIM FOR RELIEF
        Violations of Wisconsin’s Wage Payment and Collection Laws, as Amended
                                   Overtime Wages Owed
                  (Plaintiff, on behalf of herself and the Wisconsin Class)

       89.     Plaintiff, on behalf of herself and the Wisconsin Class, re-allege and incorporate

all previous paragraphs as if they were set forth herein.

       90.     At all relevant times: Plaintiff and the Wisconsin Class were employees of

Defendant within the meaning of Wis. Stat. §§ 109.01(1r), 103.001(5), and 104.01(2)(a);

Defendant was an employer of Plaintiff and the Wisconsin Class within the meaning of Wis.

Stat. §§ 109.01(2), 103.001(6), and 104.01(3)(a), and Wis. Admin. Code § DWD 272.01(5); and

Defendant employed, and/or continue to employ, Plaintiff and the Wisconsin Class within the

meaning of Wis. Stat. §§ 109.01 et seq., 103.01 et seq., 104.01 et seq., and § DWD 272.01.

       91.     Throughout the Wisconsin Class Period, Plaintiff and the Wisconsin Class

regularly performed activities that were an integral and indispensable part of their principal

activities without receiving compensation for these activities.

       92.     At all relevant times, Defendant had common policies, programs, practices,

procedures, protocols, routines, and rules of willfully failing to properly pay Plaintiff and the

Wisconsin Class overtime compensation.




         Case 2:19-cv-01308-JPS Filed 09/10/19 Page 19 of 26 Document 1
         93.    The foregoing conduct, as alleged above, constitutes continuing, willful violations

of the Wisconsin Wage Payment and Collection Laws.

         94.    Defendant willfully failed to pay Plaintiff and the Wisconsin Class overtime

premium compensation for all hours worked in excess of forty (40) hours a workweek, in

violation of Wisconsin Wage Payment Laws.

         95.    As set forth above, Plaintiff and the Wisconsin Class members have sustained

losses in their compensation as a proximate result of Defendant’s violations. Accordingly,

Plaintiff and the Wisconsin Class seek damages in the amount of their respective unpaid

compensation, injunctive relief requiring Defendant to cease and desist from its violations of the

Wisconsin laws described herein and to comply with them, and such other legal and equitable

relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff and the Wisconsin

Class may be entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid

wages.

         96.    Plaintiff and the Wisconsin Class seek recovery of attorneys’ fees and the costs of

this action to be paid by Defendant pursuant to the WWPCL.

                                THIRD CLAIM FOR RELIEF
               Violations of the Fair Labor Standards Act of 1938, as Amended
                                     Overtime Wages Owed
                                 (Plaintiff, on behalf of herself)

         97.    Plaintiff reasserts and incorporates by reference all paragraphs set forth above as

if restated herein.

         98.    Section 207(a)(1) of the FLSA regulates, among other things, the payment of an

overtime premium by employers whose employees are engaged in commerce, or engaged in the

production of goods for commerce, or employed in an enterprise engaged in commerce or in the

production of goods for commerce.




          Case 2:19-cv-01308-JPS Filed 09/10/19 Page 20 of 26 Document 1
       99.     At all times material herein, Plaintiff was entitled to the rights, protections, and

benefits provided under the FLSA, 29 U.S.C. § 201 et. seq.

       100.    Defendant intentionally violated the FLSA by not compensating Plaintiff with an

overtime rate of pay for any and all hours worked and work performed in excess of forty (40) in

a workweek by shaving time from Plaintiff’s timesheets each workweek by impermissibly

rounding recorded hours of work for its own benefit (and to the detriment of Plaintiff).

       101.    Defendant’s failure to properly and legally compensate Plaintiff with an overtime

rate of pay for each hour worked in excess forty (40) in a workweek was willfully perpetrated.

Defendant has neither acted in good faith nor with reasonable grounds to believe that its actions

and omissions were not a violation of the FLSA, and as a result thereof, Plaintiff is entitled to

recover an award of liquidated damages in an amount equal to the amount of unpaid overtime

wages as described above. Alternatively, should the Court find that Defendant acted reasonably

and with good faith in failing to pay overtime wages, Plaintiff is entitled to an award of pre-

judgment interest at the applicable legal rate.

       102.    Plaintiff is entitled to damages within the three (3) years immediately preceding

the filing of this Complaint (ECF No. 1), plus periods of equitable tolling because Defendant

acted willfully and knew or showed reckless disregard of whether its conduct was prohibited by

the FLSA and otherwise engaged in wrongful conduct that prevented Plaintiff from asserting her

claims against Defendant.

       103.    Pursuant to the FLSA, 29 U.S.C. § 216(b), successful Plaintiffs are entitled to

reimbursement of the costs and attorneys’ fees expended in successfully prosecuting an action

for unpaid wages.




         Case 2:19-cv-01308-JPS Filed 09/10/19 Page 21 of 26 Document 1
                                FOURTH CLAIM FOR RELIEF
               Violations of Wisconsin’s Wage Payment and Collection Laws, as Amended
                                      Overtime Wages Owed
                                  (Plaintiff, on behalf of herself)

        104.     Plaintiff reasserts and incorporates by reference all paragraphs set forth above as

if restated herein.

        105.     At all times material herein, Plaintiff was an employee of Defendant within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).

        106.     At all times material herein, Defendant was an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

        107.     At all times material herein, Defendant employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et. seq., 103.01 et. seq., 104.01 et. seq., and Wis. Admin. Code § DWD

272.01.

        108.     At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of her principal activities without receiving compensation for

these activities, including at an overtime rate of pay.

        109.     During Plaintiff’s employment with Defendant, Plaintiff frequently and regularly

worked hours in excess of forty (40) per workweek, but Defendant failed to compensate Plaintiff

at an overtime rate of pay for those hours worked beyond forty (40) in a workweek by shaving

time from Plaintiff’s timesheets each workweek by impermissibly rounding recorded hours of

work for its own benefit (and to the detriment of Plaintiff).

        110.     Defendant willfully violated the WWPCL by failing to compensate Plaintiff at an

overtime rate of pay for any hours worked beyond forty (40) in a workweek.




          Case 2:19-cv-01308-JPS Filed 09/10/19 Page 22 of 26 Document 1
        111.    As set forth above, Plaintiff sustained losses in compensation as a proximate

result of Defendant’s violations. Accordingly, Plaintiff seeks damages in the amount of her

unpaid compensation, injunctive relief requiring Defendant to cease and desist from its violations

of the Wisconsin laws described herein and to comply with them, and such other legal and

equitable relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be

entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

        112.    Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendant, pursuant to the WWPCL.

                                FIFTH CLAIM FOR RELIEF
          Violations of Wisconsin’s Wage Payment and Collection Laws, as Amended
                             Failure to Pay an Agreed-Upon Wage
                                 (Plaintiff, on behalf of herself)

        113.    Plaintiff reasserts and incorporates by reference all paragraphs set forth above as

if restated herein.

        114.    At all times material herein, Plaintiff was an employee of Defendant within the

meaning of Wis. Stat. § 109.01(1r), Wis. Stat. §103.001(5), and Wis. Stat. §104.01(2)(a).

        115.    At all times material herein, Defendant was an employer of Plaintiff within the

meaning of Wis. Stat. § 109.01(2), Wis. Stat. §103.001(6), Wis. Stat. §104.01(3)(a), and Wis.

Admin. Code § DWD 272.01(5).

        116.    At all times material herein, Defendant employed Plaintiff within the meaning of

Wis. Stat. §§109.01 et. seq., 103.01 et. seq., 104.01 et. seq., and Wis. Admin. Code § DWD

272.01.

        117.    At all times material herein, Plaintiff regularly performed activities that were an

integral and indispensable part of her principal activities without receiving compensation for

these activities at her previously agreed-upon hourly rate of pay.




          Case 2:19-cv-01308-JPS Filed 09/10/19 Page 23 of 26 Document 1
        118.    During Plaintiff’s employment with Defendant, Defendant failed to compensate

Plaintiff with agreed-upon wages, as defined in Wis. Stat. § 109.01(3), by failing to compensate

her with her agreed-upon hourly rate of pay for any and all hours worked and work performed

each workweek during her employment with Defendant, in violation of the WWPCL.

        119.    During Plaintiff’s employment with Defendant, Defendant failed to compensate

Plaintiff for each and every hour worked, in accordance with Wis. Stat. § 109.03 and Wis.

Admin. Code § DWD 272, at her agreed-upon rate by shaving time from Plaintiff’s timesheets

each workweek by impermissibly rounding recorded hours of work for its own benefit (and to

the detriment of Plaintiff).

        120.    The foregoing conduct, as alleged above, constitutes willful violations of the

WWPCL.

        121.    As set forth above, Plaintiff sustained losses in compensation as a proximate

result of Defendant’s violations. Accordingly, Plaintiff seeks damages in the amount of her

unpaid compensation, injunctive relief requiring Defendant to cease and desist from its violations

of the Wisconsin laws described herein and to comply with them, and such other legal and

equitable relief as the Court deems just and proper. Under Wis. Stat. § 109.11, Plaintiff may be

entitled to liquidated damages equal and up to fifty percent (50%) of the unpaid wages.

        122.    Plaintiff seeks recovery of attorneys’ fees and the costs of this action to be paid by

Defendant, pursuant to the WWPCL.




         Case 2:19-cv-01308-JPS Filed 09/10/19 Page 24 of 26 Document 1
WHEREFORE, it is respectfully prayed that this Court grant the following relief:

   a) At the earliest possible time, issue an Order allowing Notice, or issue such Court
      supervised Notice, to all similarly-situated current and former hourly-paid, non-
      exempt Front-Line Care employees employed by Defendant informing them of
      this action and their rights to participate in this action. Such Notice shall inform
      all similarly-situated current and qualified former employees of the pendency of
      this action, the nature of this action, and of their right to “opt in” to this action.
      Additionally, such notice will include a statement informing the similarly-situated
      current and qualified former employees that it is illegal for Defendant to take any
      actions in retaliation of their consent to join this action;

   b) At the earliest possible time, issue an Order certifying this action as a class action
      pursuant to Federal Rules of Civil Procedure 23;

   c) At the earliest possible time, issue an Order appointing Walcheske & Luzi, LLC
      as class counsel pursuant to Federal Rules of Civil Procedure 23;

   d) Issue an Order, pursuant to the Declaratory Judgment Act, 28 U.S.C. §§ 2201-
      2202, declaring Defendant’s actions as described in the Complaint as unlawful
      and in violation of the FLSA and Wisconsin Law and applicable regulations and
      as willful as defined in the FLSA and Wisconsin Law;

   e) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
      similarly-situated hourly-paid, non-exempt Front-Line Care employees damages
      in the form of reimbursement for unpaid overtime wages for all time spent
      performing compensable work for which they were not paid pursuant to the rate
      provided by the FLSA and WWPCL;

   f) Issue an Order directing and requiring Defendant to pay Plaintiff damages in the
      form of reimbursement for unpaid overtime and agreed-upon wages for all time
      spent performing compensable work for which he was not paid pursuant to the
      rate provided by the FLSA and WWPCL;

   g) Issue an Order directing and requiring Defendant to pay Plaintiff and all other
      similarly-situated hourly-paid, non-exempt Front-Line Care employees liquidated
      damages pursuant to the FLSA and WWPCL in an amount equal to, and in
      addition to the amount of wages and overtime wages owed to them;

   h) Issue an Order directing Defendant to reimburse Plaintiff and all other similarly-
      situated hourly-paid, non-exempt Front-Line Care employees for the costs and
      attorneys’ fees expended in the course of litigating this action, pre-judgment and
      post-judgment interest; and




 Case 2:19-cv-01308-JPS Filed 09/10/19 Page 25 of 26 Document 1
          i) Provide Plaintiff and all other similarly-situated hourly-paid, non-exempt Front-
             Line Care employees with such other and further relief, as the Court deems just
             and equitable.

             PLAINTIFF DEMANDS A JURY AS TO ALL TRIABLE ISSUES

             Dated this 10th day of September, 2019

                                          WALCHESKE & LUZI, LLC
                                          Counsel for Plaintiff

                                          s/ Scott S. Luzi _____                 ___
                                          James A. Walcheske, State Bar No. 1065635
                                          Scott S. Luzi, State Bar No. 1067405
WALCHESKE & LUZI, LLC
15850 W. Bluemound Rd., Suite 304
Brookfield, Wisconsin 53005
Phone: (262) 780-1953
Fax: (262) 565-6469
jwalcheske@walcheskeluzi.com
sluzi@walcheskeluzi.com




        Case 2:19-cv-01308-JPS Filed 09/10/19 Page 26 of 26 Document 1
